DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiko et al. (JP 2008-049013 A).
With respect to claim 1, Aiko discloses an underpants-type disposable diaper, as shown in figure 2, comprising an outer member 11a and 11b forming the lower torso portions of a front body A and a back body B, and an inner member 11c attached to the outer member and including an absorber 10. The diaper has a waist opening 5 and a pair of leg openings 6, as shown in figure 1. A waist portion of the outer member includes a plurality of elongated waist elastic members 51 and 71 disposed in a width direction at intervals, as shown in figure 2. A waist inner sheet layer 13a faces the inside of the waist elastic members 51 and 71 and a waist outer sheet layer 13 faces outsides of the waist elastic members 51 and 71, as shown in figure 3. The waist elastic members 51 and 71 are bonded to the waist inner sheet layer 13a and the waist outer sheet layer 13 via adhesive 52 and 72, as shown in figure 3. The waist portion has a first portion 50 and a second portion 70, as shown in figure 3, the first portion being located closer to the waist opening than a middle of the waist portion and the second portion being different from the first portion. Both the first portion 50 and second portion 70 have at least one of the waist elastic members 51 and 71, as shown in figure 3. The first portion 50 includes an over sheet layer 12, as shown in figure 3, folded back at an edge 53 of the waist opening from an outside of the waist outer sheet layer 13 and extending to an inside of the waist inner sheet layer 13a. The over sheet layer 12 is formed of a sheet material having a portion folded back at an edge 53 of the waist opening from a position outside the waist elastic member 71 in the second portion 70 and extending to a position inside the waist elastic member 71 in the second portion 70, as shown in figure 3. The first portion 50 is a portion where the sheet material of the over sheet layer 12 is not bonded to either the waist inner sheet layer 13a or the waist outer sheet layer 13, as shown in figure 3. In the second portion, the waist elastic member is fixed to the sheet material of the over sheet layer 12 via the waist inner sheet layer 13a and waist outer sheet layer 13, as shown in figure 3. Since the over sheet layer 12 is attached to the waist elastic members via the inner and outer sheet layers, it will stretch and contract together with the waist elastic members.
Aiko discloses all aspects of the claimed invention with the exception of the adhesive bonding the waist elastic member to the waist inner and outer sheet layers is a hot melt adhesive. Hot melt adhesive is well known in the art for adhering layers of disposable diaper together and the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesive of Aiko a hot melt adhesive.
With respect to claim 2, the outer member has an under-waist portion 60 including a plurality of elongated under-waist elastic members 61a, an under-waist inner sheet layer 13, an under-waist outer sheet layer 12, wherein both the first sheet material forming the outer sheet layer 12 and the inner sheet layer 13 are folded inward at an edge 53 of the waist opening and the elastic members 61 are bonded to the sheet layers via adhesive 62, as shown in figure 3. The portion L1 folded inward at the edge 53 of the waist opening in the first sheet material 12 extends to a leg opening side more than a waist elastic member 51 closest to the leg opening, as shown in figure 3. The over sheet layer 12 is formed of the first sheet material, the waist outer sheet layer 13 is formed of the second material, and the waist inner sheet layer 13a is formed of the second sheet material in the first portion 50 and of the first sheet material in the second portion 70, as shown in figure 3. In the first portion 50, the waist elastic members 51 are bonded to the second sheet material 13 via adhesive 52 and the first sheet material 12 is not bonded to the second sheet material 13, as shown in figure 3. In the second portion, the waist elastic members 71 are bonded to the first sheet material via adhesive 72 and the first sheet material is bonded to the second sheet material via adhesive, as shown in figure 3. 
Aiko discloses all aspects of the claimed invention with the exception of the adhesives being hot melt adhesives. Hot melt adhesive is well known in the art for adhering layers of disposable diaper together and the Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the adhesives of Aiko hot melt adhesives.
With respect to claim 3, Aiko discloses the underpants-type disposable diaper comprising four waist elastic members 51 disposed at intervals. However, Aiko does not expressly teach the interval being 3 to 7 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Aiko to have waist elastic members disposed at intervals of 3 to 7 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
With respect to claims 4 and 7, Aiko discloses the underpants-type disposable diaper, wherein waist elastic members 51 are disposed in the waist. However, Aiko does not expressly teach a first waist elastic member being 5mm or less from the waist opening edge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent article of Aiko to have a first waist elastic member being 5mm or less from the waist opening edge since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the article of Aiko would not operate differently with the claimed longitudinal lengths since the applicant places no criticality on the range claimed, indicating simply that the distance is “preferably short” and “usually” within the claimed ranges (specification pp. [0078]).
With respect to claim 6 and 10-13, the boundaries of the first and second portions are not defined in the claims by any structural elements and therefore may be arbitrarily defined. Therefore, the boundary between the first portion and the second portion outside the waist portion of Aiko may be defined as being closer to the waist opening than the boundary between the first portion and the second portion inside the waist portion.

Claim(s) 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiko et al. (JP 2008-049013 A) in view of Tashiro (JP 2014-171689 A).
With respect to claims 5 and 8-9, Aiko discloses all aspects of the claimed invention with the exception of the surface of the first sheet material facing the second sheet material and the surface of the second sheet material facing the first sheet material have an average surface friction coefficient MIU of 0.30 or less. Tashiro teaches providing the sheet material of a disposable diaper with an average surface friction coefficient MIU of 0.30 or less in order to improve the softness of the sheet, as disclosed in paragraph [0041]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first and second sheet material of Aiko with an average surface friction coefficient MIU of 0.30 or less, as taught by Tashiro, to improve the softness of the sheets.
Response to Arguments
Applicant’s arguments filed 9 June 2022 with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aiko et al. (JP 2008-049013 A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 8,282,617; 10,064,763; and 11,298,272 disclose disposable diapers with folded waist regions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781